116 F.3d 484
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Byron R. LEE, Plaintiff-Appellant,v.John J. CALLAHAN,* Acting Commissioner ofthe Social Security Administration, Defendant-Appellee.
No. 96-35240.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1997.***Decided June 12, 1997.

1
Appeal from the United States District Court for the District of Washington, No. CV-94-6188-MRH;  Michael R. Hogan, District Judge, Presiding.


2
Before:  BRUNETTI and KOZINSKI, Circuit Judges, and LEW, District Judge.***


3
MEMORANDUM**


4
Plaintiff-Appellant prevailed in district court by securing a remand to the Secretary pursuant to sentence four of 42 U.S.C. § 405(g).  See Forney v. Chater, 108 F.3d 228, 232 (9th Cir.1997).  Under Forney, we may not entertain this appeal by Plaintiff-Appellant as the prevailing party.  See id.   Accordingly, Plaintiff-Appellant's appeal is DISMISSED.



*
 Pursuant to P.L. No. 103-296, the Social Security Independence and Program Improvements Act of 1994, the function of the Secretary of Health and Human Services in Social Security cases was transferred to the Commissioner of the Social Security Administration, effective March 31, 1995.  In accordance with section 106(d) of the Act, Shirley S. Chater, Commissioner of the Social Security Administration, was originally substituted for Donna E. Shalala, Secretary of Health and Human Services, as the defendant.  John J. Callahan, appointed by President Clinton to serve as Acting Commissioner of Social Security effective March 1, 1997, is now substituted for Shirley S. Chater pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure


**
 * The panel unanimously finds this case suitable for decision without oral argument.  Fed R.App. P. 34(a);  9th Cir.  R. 34-4


**
 * The Honorable Ronald S.W. Lew, United States District Judge for the Central District of California, sitting by designation


**
 This memorandum disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3